Citation Nr: 0022004	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-03 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for Osgood-Schlatter 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
July 1975.

The issue on appeal arises before the Board of Veterans' 
Appeals (Board) from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, in which service connection was 
denied for Osgood-Schlatter disease. 


FINDING OF FACT

The veteran's allegation that his Osgood-Schlatter disease 
was incurred in or aggravated by service is not supported by 
any medical evidence that would render the claim plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim with respect to service connection for Osgood-Schlatter 
disease.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records reflect, in pertinent part, that the 
veteran underwent an enlistment examination in January 1974.  
Prior to the examination, the veteran reported a history of 
swollen or painful joints, leg cramps, arthritis rheumatism 
or bursitis, lameness, and foot trouble.  It was further 
noted that the veteran had had possible pes planus, 
symptomatic with prolonged running or walking.  Examination 
revealed first degree pes planus.  The lower extremities were 
otherwise normal.  An X-ray of both feet showed accessory 
ossicles at the base of the 5th metatarsals.  This was, 
according to the radiologist, of no clinical significance.  
There were no other changes noted.  

The veteran sought outpatient treatment for mild pes planus 
in July 1974.  Later that month, the veteran sought treatment 
for pain in his right knee with any activities.  It was noted 
that he had had no history of injury.  Examination of the 
right knee revealed full range of motion with no swelling or 
crepitation.  The impression was strain of the right knee.  
In August 1974, the veteran sought treatment for a sprained 
ankle.  Examination revealed swelling and tenderness.  The 
impression was shin splints.  

Subsequently in August 1974, the veteran sought treatment 
twice for a swollen right knee.  Prior to the second visit, 
his right knee gave out and he fell down in the middle of the 
street.  It was noted that the veteran had an "L-3 profile" 
which had just changed from "L-4."  The veteran was given 
crutches and arch supports.  He continued to seek treatment 
for his knees in August 1974, during which it was noted he 
had a four week history of knee problems.  He was assessed as 
having probable mild knee strain without effusion.  The 
veteran was referred for an orthopedic consultation in August 
1974.  It was noted that he had finished basic training and 
was awaiting security police school.  However, the veteran 
reported recurrent swelling and interpatellar pain.  There 
was no locking collapse or impingement.  Examination revealed 
full range of motion without significant crepitus.  The 
infrapatellar area was tender.  The orthopedist's impression 
was infrapatellar bursitis vs. Osgood-Schlatter.  The veteran 
was placed in a cast and given a physical restriction profile 
of no running or marching.  

Subsequently in August 1994, the veteran reported severe pain 
in his left knee.  During a visit to an orthopedic clinic in 
August 1974, it was noted that he had had numerous visits to 
physicians for problems related to his knees, ankles, and 
feet, and that he had had a previous history of this in high 
school.  After a cast had been placed on his right leg, he 
awakened one morning with a similar pain in his left knee.  
The impression was history of Osgood-Schlatter disease, 
active.  It was further concluded that the veteran and the 
Air Force would have been best served by giving him an EPTS 
discharge.  His prognosis for giving useful service in the 
security police was "certainly poor."  On a separate, typed 
medical report dated in August 1974, it was noted that the 
veteran had had a long-standing history of bilateral knee 
pain, worse on the left prior to active duty.  The veteran 
had apparently wrestled and had had numerous opportunities 
for injury to both knees.  Prior to active duty, he never 
sought medical attention for his knees and for this reason 
did not mark it down at the time of his enlistment physical.  
It was noted that the veteran had been placed in a cylinder 
cast after having acute onset of pain in the right knee in 
August 1974.  The cast was subsequently removed. 

The service medical records folder also includes a Medical 
Board Report, in which it was noted that the veteran had been 
diagnosed as having active, bilateral Osgood-Schlatter 
disease, which began at an undetermined date, but sometime 
prior to service.  The Medical Board further concluded that 
the veteran's preexisting condition had not been permanently 
aggravated by service.  The veteran was recommended for 
discharge.  However, a subsequent entry dated in August 1974 
indicates that the veteran's records were reviewed by a 
surgeon general, who felt that the veteran should be trained 
in a field that did not require prolonged running.  The 
veteran was given a temporary profile of no running, knee 
bends, prolonged marching, standing, or heavy lifting.  

The veteran continued to seek treatment for cast pain in 
September 1974.  In November 1974, he sought treatment at a 
family practice clinic for "calcium deposits in both 
knees."  The veteran reported having pain with walking and 
on any weight bearing.  Subsequently in November 1974, the 
veteran reported that his knee gave out while walking.  This 
had been a problem since August, although he reported that he 
had the same problem while doing gymnastics in high school.  
His right knee was most painful, and he had the most pain 
when squatting.  The veteran had had effusions in the past.  
Upon examination, the veteran's knees were stable.  Drawer's 
sign was negative.  There was full range of motion without 
difficulty and there was no effusion.  The veteran was 
assessed as having normal knees, although quad strengthening 
exercises were recommended.  In December 1974, the veteran 
was given a profile restriction of no bending, lifting over 
10 lbs., crawling, aerobics, or running.  

In March 1975, the veteran sought treatment for calcium 
deposits on both knees.  It was noted that he had been 
diagnosed as having Osgood-Schlatter disease six months 
before.  He was having more pain now because he was in a 
period of inactivity.  His right knee was giving out 
frequently and causing pain even at rest.  Examination 
revealed pain on each side of the inferior end of the 
patella, aggravated by palpation of the patella.  There was 
no tenderness below.  The impression was knee pain, cause 
undetermined.  Subsequently in March 1975, the veteran 
reported that his symptoms were much improved.  There was no 
effusion or tenderness.  Examination revealed slight laxity 
in the right lateral collateral ligament.  There was no 
tibial tenderness.  The examiner concluded, in part, that 
there was no evidence of active Osgood-Schlatter disease. 

The veteran underwent a separation examination in June 1975.  
Prior to the examination, he reported having leg cramps after 
exercising.  Upon examination, the veteran's lower 
extremities were noted to be normal.  

In February 1998, the veteran filed a claim concerning 
service connection for Osgood-Schlatter disease, which he 
noted was first diagnosed and treated while serving in July 
1974.

In March 1998, a medical record from the office of David H. 
Johe, M.D., in St. Mary's, Pennsylvania, was associated with 
the claims file.  This record indicated that the veteran was 
seen in an outpatient setting in January 1996.  He said his 
knees were bothering him, right worse than left.  When 
touched over the lateral collateral ligament of his knee, the 
veteran screamed and said it hurt very badly.  Later, when 
the veteran was distracted, Dr. Johe touched him harder in 
the same place and it did not hurt.  On examining the 
veteran's knee, Dr. Johe saw that the veteran had had a pre-
patellar bursa excised by "Zudah" a long time ago, but 
otherwise his knee examination was basically normal.   

The veteran underwent a bone examination for VA purposes in 
March 1998.  He reported that while on active duty, he began 
to notice pain in both knees, more severe on the right.  He 
could recall no injuries to his knees.  The knee pain was 
associated with swelling, especially on the right.  On two 
occasions, a plaster cast had been applied to his right knee 
in an attempt to alleviate the pain and swelling.  The 
veteran was treated with nonsteroidal anti-inflammatory 
medications and analgesics.  The veteran stated that X-rays 
were taken while on active duty of his right knee (he did not 
recall if the left knee was X-rayed).  This revealed Osgood-
Schlatter disease or aseptic necrosis of the tibial tubercle.  
The veteran stated that he did notice frequent episodes of 
buckling and locking of the right knee.  In addition to the 
medications, the veteran was placed on an exercise program.  
His discharge from the service was regular and honorable, as 
opposed to medical.  The veteran currently worked in the 
roofing, siding, and carpentry business.  This was both heavy 
and sedentary work.  

The veteran also reported that he had undergone surgical 
intervention to his right knee in the late 1970s or early 
1980s, at which time he was told that a cyst had been removed 
from his right knee.  This alleviated his symptomatology to a 
slight degree.  Following an examination, the veteran was 
diagnosed as having Osgood-Schlatter disease or aseptic 
necrosis, tibial tubersity of both knees.     

A separate folder in the claims file contains X-rays taken of 
the veteran's knee.  Outside of the X-ray folder are a number 
of X-ray reports.  An X-ray of the right knee taken in July 
1978 revealed no evidence of fracture or other bone 
abnormality.  The articular surfaces and joint spaces were 
normal.  There were no arthritic changes identified, nor was 
there any evidence of bursal effusion or other soft tissue 
abnormality.  A July 1980 X-ray of the left knee revealed no 
evidence of fracture, dislocation, bursal effusion, or soft 
tissue calcification.  A July 1980 X-ray of the right knee 
again revealed no fracture or dislocation.  Mild soft tissue 
swelling and effusion in the supra-patella bursa were 
present.  Additionally, there was mild upward dysalignment of 
the patella.  The radiologist noted that it was uncertain if 
this represented actual partial dislocation or a relative 
subluxation associated with the increased bursal fluid.  It 
was recommended that the X-ray finding be evaluated further 
by reference to the clinical findings.   

These records also include the report of a right knee 
arthrogram conducted in August 1980.  This revealed a small 
Baker's cyst and no evidence of meniscus damage.  An X-ray of 
the right knee taken in February 1988 revealed early 
hypertrophic changes involving the femoral condyles and the 
tibial plateaus.  The joint spaces were maintained and no 
fractures or dislocations were seen.  X-rays of both knees 
taken in October 1990 were normal.  An X-ray of the left knee 
taken in March 1998 revealed an old healed fracture of the 
patella and no definite acute disease or bony destructive 
processes.  

By a July 1998 rating decision, the RO denied service 
connection for Osgood-Schlatter disease.

In a December 1998 notice of disagreement, the veteran 
essentially asserted that his Osgood-Schlatter disease was 
aggravated by active duty.  

In a June 1999 Form 9, the veteran asserted that he had been 
an active athlete just prior to his entry in the military, 
and due to the very rigorous training exercises during basic 
training, his condition was aggravated.  

II.  Analysis
 
Under the applicable criteria, service connection will be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2000).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999). 

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrated that an injury or disease existed prior 
thereto.  38 C.F.R. § 3.304(b) (1999). 

The regulations further provide as follows:

(a)  General.  A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.  
(Authority: 38 U.S.C. 1153) 

(b)  Wartime service; peacetime service 
after December 31, 1946.  Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service.  
This includes medical facts and 
principles which may be considered to 
determine whether the increase is due to 
the natural progress of the condition.  
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service. 

(1)  The usual effects of medical 
and surgical treatment in service, 
having the effect of ameliorating 
disease or other conditions incurred 
before enlistment, including 
postoperative scars, absent or 
poorly functioning parts or organs, 
will not be considered service 
connected unless the disease or 
injury is otherwise aggravated by 
service. 

(2)  Due regard will be given the 
places, types, and circumstances of 
service and particular consideration 
will be accorded combat duty and 
other hardships of service.  The 
development of symptomatic 
manifestations of a preexisting 
disease or injury during or 
proximately following action with 
the enemy or following a status as a 
prisoner of war will establish 
aggravation of a disability.  
(Authority: 38 U.S.C. 1154) 

38 C.F.R. § 3.306 (a),(b) (1999).

The threshold question, however, is whether the veteran has 
met the initial burden of presenting a well-grounded claim.  
In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well-grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, the Board finds that the veteran's claim 
concerning service connection for Osgood-Schlatter disease is 
not well grounded within the meaning of 38 U.S.C.A. § 5107.  
Although the veteran was found to have Osgood-Schlatter 
disease during his period of service, there is no competent 
medical evidence showing that any Osgood-Schlatter disease 
was incurred in or aggravated by active duty. 

The veteran has reported that he had been an active athlete 
prior to his entrance to active duty, and has asserted that 
due to the rigorous training exercises he faced in basic 
training, his preexisting knee condition (i.e., Osgood-
Schlatter disease) was aggravated as a result.  The Board 
notes that evidentiary assertions accompanying a claim for VA 
benefits must be accepted as true for purposes of determining 
whether the claim is well grounded, unless the evidentiary 
assertion is inherently incredible or the fact asserted is 
beyond the competence of the person making the assertion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When the 
question involved does not lie within the range of common 
experience or common knowledge, but requires special 
experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  A claimant 
would not meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Id. at 495.  There is no indication that 
the veteran in this case has a medical background or 
otherwise has the sufficient expertise to offer a competent 
medical opinion as to the incurrence or aggravation of any 
Osgood-Schlatter disease. 

Thus, the Board finds that the veteran's claim concerning 
service connection for Osgood-Schlatter disease is not well 
grounded.  If a claim is not well grounded, the Board does 
not have jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  As a claim that is not well grounded 
does not present a question of fact or law over which the 
Board has jurisdiction, the appeal regarding the claim for 
service connection for Osgood-Schlatter disease is denied.  


ORDER

Entitlement to service connection for Osgood-Schlatter 
disease is denied.




		
Iris S. Sherman
	Member, Board of Veterans' Appeals

 
- 2 -


- 12 -


